DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 3/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 6; amendments to claims 1, 13, 20 and 21; and addition of claim 22 are acknowledged.
Claims 1-5, 7-11 and 13-22 are currently pending and have been examined under the effective filing date of 2/18/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
	Response to Arguments
Examiner thanks Applicant for the clear remarks presented on 3/1/2021 and for amending claim 21 to correct the antecedent basis. These remarks have been fully considered and not found persuasive. 
Regarding page 8, MPEP 2106.05 lists reasons why a judicial exception would not be integrated into a practical application of an abstract idea.  Merely using a computer as a tool to perform the abstract idea is one of them, and applicable to this Application.  The claim language discloses aspects of a computer system such as networks, private or otherwise; characteristics of networks such as authentication and privacy features; and certain elements of a computer-based operating system, such as user inputs, database querying, and presenting information and user-selectable options on a display.  Examiner finds nothing in the claim language to support a finding that these limitations are supported by anything more than computer elements that would serve in overcoming this reasoning, and for this reason do not move the abstract idea into a practical application.  Acknowledging the amendment to include a transfer of payment directly, Examiner finds this limitation to merely describe the core concept of the abstract idea, that is distributing money earned, being implemented on the kiosk device.  In summary, the kiosk device is performing the function of that which a human would in lieu of such a device.  
Regarding pages 9 and 10, Shah ¶0037 discloses the dispensation of cash from a kiosk after authenticating the accessibility of said money in regards to an employee providing an employee ID.  While Shah discloses the availability of third party services, these services are not mandatory and the user is free to take their 
Regarding page 12, Examiner submits Shah ¶¶0008, 0013, 0038 and 0052 for disclosing the querying of employment databases and ensuring employee access to certain forms of compensation by way of a rules engine.  These disclosures teach the limitations in newly added claim 22. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The limitation determining that proper proposals are in place for a form of payment based on the query of the one or more employment databases is not found approvals in place for various payment forms. Examiner requests that if Applicant is meaning this that they amend the claims appropriately, or point to the Specification for clarification of the proposals in the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving identification information associated with a user, determining whether the identification information matches the user, requesting an authentication response from the user, receiving the requested authentication response; determining whether the authentication response compares favorably to an expected response, receiving pay data associated with the user, providing available options to the user; receiving user selections from the user; and determining whether one or more user selections include payment disbursal. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, without significantly more.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a user library, an automated kiosk, a private employer network, a computing device, one or more processors, a machine-readable medium comprising instructions stored therein, and authentication by a financial module that receives identification information from an automated kiosk that is configured to transfer a payment from an employer to the user individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite additional elements as seen in the step above.  These additional elements are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or 
Claims 2-5, 7-11, 14-19 and 21-22 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, without significantly more.  They describe disbursing payment to a user with regards to various options such as connecting to a financial service, currency exchange service, banking service, money transfer service, insurance service; and using surrogate-type methods for employee data obfuscation. They introduce neither a new abstract idea nor provide additional limitations that are significantly more than an abstract idea or constituting a practical application of the abstract idea. The additional elements a wirelessly connectable device, a storage device for data associated with the user’s employer, and accessing the public network using a surrogacy service, merely use a computer as a tool to perform the abstract idea and therefore do not integrate the abstract idea into a practical application or constitute significantly more than the judicial exception.  The additional elements of biometric information, timecard information, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-20 and 22 are rejected under 35 U.S.C. 103Shah et al. (Pub. No. US 2016/0371661 A1) in view of Cacheria, III et al. (Pub. No. US 2010/0179887 A1.)
Regarding Claims 1, 13 and 20, Shah discloses a method for providing automated services on a private network by an employer, the method comprising: 
receiving identification information associated with a user; (Shah ¶0145; workflow commences 502 with a consumer/user initiating payment by selecting an EBU option at 504. The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)
determining whether the identification information matches the user in a user library; (Shah ¶0132; When an access attempt is made at step 242, the system checks whether an SMS/PIN based login is to be used at step 244, in which case, the user is queried to enter their registered telephone number at step 246. The system, after confirming in its database the existence of that registered phone number then sends a code or PIN to the phone number at step 248, and requests the entry of the PIN by the user at step 250.)
when the identification information matches a user in a user library, requesting an authentication response from the user; (Shah ¶0132; The system, after confirming in its database the existence of that registered phone number then sends a code or PIN to the phone number at step 248, and requests the entry of the PIN by the user at step 250.)
receiving the requested authentication response; (Shah ¶0145; In this scenario, where approval for a different amount is to be tried, the workflow proceeds back to step 510 for approval after the appropriate user input.)
determining whether the authentication response compares favorably to an expected response; (Shah ¶0146; If an attempt to retry with EBU is not to be made at 522, the loop proceeds to step 524, where a check is performed if a different instrument may be used. In the case that a different instrument may be used, the workflow associated with that instrument is performed at 526, and the workflow terminates at step 540.)
when the authentication compares favorably to the expected response, receiving pay data associated with the user, wherein the pay data includes information sufficient to determine compensation owed to the user; (Shah ¶0147; On successful approval at step 512, the POS terminal processes the sale at step 514, and generates the transaction id/approval code(s), which is/are shared with all connected systems. The EBU backend system then adjusts the balance for the consumer with the approved amount, and adds a deduction for payroll processing at step 516.)
(Shah ¶0037; selection of an available financial service from among several available financial services)
receiving user selections from the user; (Shah ¶0037; user indicates a selection of an available financial service from among several available financial services)
determining whether one or more user selections include payment disbursal; and (Shah ¶0037; available services may include cash access service)
when one or more user selections includes payment disbursal, authorizing an automated kiosk to disburse payment (Shah ¶0033; kiosks, which in some embodiments are located at the facilities of the employers at which the employees work and/or at other suitable or convenient locations) (Shah ¶0141; If the user receives the PIN at step 428, she may enter it at step 432, and the entry of the correct PIN number causes the dispensation of the cash at step 434) 
wherein the user is authenticated by a financial module that receives the identification information from the automated kiosk; (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506.	
While Shah discloses utilizing a third-party service to distribute funds from an employer to an employee, Shah does not disclose wherein the kiosk is 
Cacheria, III discloses wherein the kiosk is configured to transfer a payment directly from an employer to the user, responsive to the one or more user selections for payment disbursal. (Cacheria, III ¶0122; Fig. 19; At step 1938, the bill pay service accesses a bill pay gateway to connect with a public or private financial network at step 1940 after which the funds are electronically disbursed to the payee at step 1942.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of utilizing private financial networks in Cacheria, III because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an employer to securely manage sensitive payroll information.

Regarding Claim 2, Shah as modified by Cacheria, III discloses the method of claim 1, further comprising: 
determining whether one or more received user selections include a financial service other than payment disbursal; and (Shah ¶0037; user picks a transaction of interest at step 148, and provides details of the proposed transaction. More particularly, the user indicates a selection of an available financial service from among several available financial services.)
when one or more user selections include one or more financial services other than payment disbursal, facilitating providing at least one of the one or more financial services. (Shah ¶0037; bank deposit (ACH) service, a pay bills service, a money remittance service, and a savings service. Other services offered may include ACH into DDA (Direct Deposit Advance), Wire (Wire Transfer)…)

Regarding Claim 3, Shah as modified by Cacheria, III discloses the method of claim 2, wherein one of the one or more financial services is provided by an entity that is not the employer of the user, and further wherein the one of the one or more financial services includes at least one of a currency exchange service, a banking service, a money transfer  service, and an insurance service. (Shah ¶0037; bank deposit (ACH) service, a pay bills service, a money remittance service, and a savings service. Other services offered may include ACH into DDA (Direct Deposit Advance), Wire (Wire Transfer)…)

Regarding Claim 4, Shah as modified by Cacheria, III discloses the method of claim 1, wherein the identification information associated with a user is at least (Shah ¶0034; a biometric or user credential based login sequence 140 is used.)

Regarding Claim 5, Shah as modified by Cacheria, III discloses the method of claim 4, wherein the biometric information is collected by the kiosk. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 7, Shah as modified by Cacheria, III discloses the method of claim 1, wherein the authentication response is at least partially biometric information. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 8, Shah as modified by Cacheria, III discloses the method of claim 7, wherein the biometric information is collected by the kiosk. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 9, Shah as modified by Cacheria, III discloses the method of claim 1, wherein the authentication response is at least partially based on user input. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 10, Shah as modified by Cacheria, III discloses the method of claim 1, wherein the pay data further comprises timecard information. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention.)

Regarding Claim 11, Shah as modified by Cacheria, III discloses the method of claim 10, wherein the determining compensation owed to the user is at least partially based on timecard information (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention) and a previously determined maximum payment disbursal. (Shah ¶0031; accessible balance is calculated by taking the static data i.e. hours worked (Regular, Over Time, Double overtime, Paid-time-off) and then multiplying with the rate.)

Regarding Claim 14, Shah as modified by Cacheria, III discloses the method of claim 13, further comprising: 
displaying available options to the user using the automated kiosk. (Shah ¶0037; selection of an available financial service from among several available financial services)

Regarding Claim 15, Shah as modified by Cacheria, III discloses the method of claim 13, further comprising: 
displaying available options to the user using a wirelessly connectable device. (Shah ¶0033; Employees may interact with the system by way of mobile device(s) or desktop (or laptop) computers (e.g., web solution-equipped computers or computerized devices) of the employees, which can serve as the employee access device.)

Regarding Claim 16, Shah as modified by Cacheria, III discloses the method of claim 13, wherein one or more user selections includes payment disbursal in the form of cash, the method further comprising: 
authorizing the automated kiosk to disburse at least some cash to the user. (Shah ¶0167; The user confirms the total amount to be disbursed from their EBU account at step 806)

Regarding Claim 17, Shah as modified by Cacheria, III discloses the method of claim 16, further comprising: 
accessing another storage device for data associated with the user's employer; and based on the data associated with the user's employer, determining an amount of cash to disburse to the user. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention.)

Regarding Claim 18, Shah as modified by Cacheria, III discloses the method of claim 17, wherein the data associated with the user's employer includes information sufficient to determine the employer's available cash. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention)

Regarding Claim 19, Shah as modified by Cacheria, III discloses the method of claim 17, wherein the data associated with the user's employer includes information sufficient to determine the employer's projected expenses. (Shah ¶0206; optionally, manually entered data about user's spending is performed at step 1106.)

Regarding Claim 22, Shah as modified by Cacheria, III discloses the method of claim 1, further comprising:
(Shah ¶0008; receive a request comprising a selection of a financial service, an amount of requested funds and a deduction schedule)
determining that proper proposals are in place for a form of payment based on the query of the one or more employment databases. (Shah ¶0008; determine whether the selection complies with the rules governing access to earned but unpaid income; ¶0013; Fig. 3A functioning of rules engine; ¶0038; amount of an EBU access, associated repayment term and cost, and other features or characteristics of the access can be impacted by rules applied through the rules engine; ¶0052; these types of rules can also be employed the third party in implementing access to EBU and other features and services of the system/network)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Pub. No. US 2016/0371661 A1) in view of Cacheria, III et al. (Pub. No. US 2010/0179887 A1,) and further in view of Fisher (Patent No. US 6,957,199 B1.)
Regarding Claim 21, Shah as modified by Cacheria, III discloses the method of claim 1, further comprising accessing a third-party system outside an employer private network through an interface, (Shah ¶0200; Once the employee authenticates their identity by entering the correct PIN at step 958, the data from employee answers, third party data sources, and preloaded data (if present) are moved into employee database and credentials along a message of successful enrollment is sent to the user at step 924, after which the process terminates at step 940 upon successful enrollment.) but not with the employer acting as a surrogate for the user so that the user is anonymous from a perspective of the third-party system.
Fisher discloses accessing a third-party system outside an employer private network through an interface, with the employer acting as a surrogate for the user so that the user is anonymous from a perspective of the third-party system. (Fisher 44:19; The Authentication Agent then camouflages the private key using an activation code and places the software smartcard in a card database on the database server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of proxy-based data management in Fisher because applying the known technique would have yielded predictable results and resulted in an improved system by allowing improved security and less data leaks through anonymous keys.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Aaron et al. (Patent No. US 9,418,387 B1,) Sahgal et al. (Pub. No. US 2016/0321621 A1,) and Jackman et al. (Pub. No. US 2008/0306844 A1.) Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624